Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-6-2009

USA v. Cole
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1904




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Cole" (2009). 2009 Decisions. Paper 1915.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1915


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 06-1904


                         UNITED STATES OF AMERICA

                                         v.

                               TERRANCE L. COLE,

                                                    Appellant




                   Appeal from the United States District Court
                      for the Western District of Pennsylvania
                       (D.C. Criminal Action No. 04-cr-109)
                  District Judge: Honorable Thomas M. Hardiman


                     Submitted Under Third Circuit LAR 34.1(a)
                                  July 10, 2007

                  Before: RENDELL and AMBRO, Circuit Judges,
                           and SHAPIRO,* District Judge




                          ORDER AMENDING OPINION


__________________

   * Honorable Norma L. Shapiro, Senior Judge of the United States District Court for
     the Eastern District of Pennsylvania, sitting by designation.
RENDELL, Circuit Judge:

      It is hereby ORDERED that the Not Precedential Opinion filed in the within matter

on August 31, 2007, is AMENDED as follows:

      On page 4, in the third paragraph, delete the following sentence:

             However, the District Court’s decision to grant the
             government’s motion to impanel an anonymous jury was
             announced in open court on August 15, 2005, in the presence
             of Cole. Supp. App. 978

and replace it with the following language:

             However, the anonymous jury was selected in Cole’s
             presence, and the judge's discussion of the voir dire made
             clear the jurors were to answer only by number (Tr. 8/15/05,
             p. 8); Cole must have realized what was going on and could
             have objected then or later as he was present for the
             discussion of an anonymous jury when Juror 197 was excused
             but Juror 16 was not (Tr. 8/17/05, p. 6).


                                         BY THE COURT:


                                         /s/ Marjorie O. Rendell
                                         _______________________________
                                          Circuit Judge

Dated: February 6, 2009




                                              2